Exhibit 10.9

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is executed on December 23, 2008 and
shall be effective as of June 1, 2008 between Temecula Valley Bank (“Bank”) and
James W. Andrews (“Executive”).

R E C I T A L

Bank desires that Executive be employed as Senior Executive Vice President/Chief
Lending Officer of Bank and Executive desires to be so employed subject to the
terms and conditions herein stated.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the parties agree
as follows:

 

  1. TERM OF EMPLOYMENT

1.1. Term. Bank hereby agrees to employ Executive, and Executive hereby accepts
employment with Bank, for the period (the “Term”) commencing June 1, 2008
(“Commencement Date”), and terminating on such date and upon such terms as
provided in Section 4 hereof. Upon termination of Executive’s employment
hereunder, this Agreement shall simultaneously terminate except those provisions
of this Agreement that are specifically intended to survive termination.

 

  2. DUTIES OF EXECUTIVE

2.1. Duties. Executive shall perform the duties of Senior Executive Vice
President/Chief Lending Officer of Bank, which shall include oversight and
management of all lending activities and the loan portfolio, as well as the
duties assigned by Bank’s Chief Executive Officer and its Board of Directors,
subject to the powers by law vested in Bank’s Board of Directors. Executive
shall report directly to the Chief Executive Officer of Bank. During the Term,
Executive shall perform the services herein contemplated to be performed by
Executive with due care faithfully, diligently, to the best of Executive’s
ability and in compliance with all applicable laws and Bank’s Articles of
Incorporation and Bylaws.

2.2. Exclusivity. Executive shall devote substantially all of Executive’s
productive time, ability and attention to the business of Bank during the Term.
Executive shall not directly or indirectly render any services of a business,
commercial or professional nature to any other person, firm or corporation for
compensation without prior consent evidenced by a resolution duly adopted by
Bank’s Board of Directors, or the Executive Committee thereof. Notwithstanding
the foregoing, and provided that such investments or services shall not be in
competition, directly or indirectly, in any manner with Bank, Executive may
(i) make investments of a passive nature in any business or venture; and
(ii) serve in any capacity in civic, charitable or social organizations.

 

  3. COMPENSATION AND BENEFITS

3.1. Salary. For Executive’s services hereunder, Bank shall pay, or cause to be
paid, as annual gross base salary, to Executive in the amount of $275,000
beginning with the Commencement Date (“Base Salary”) during the Term, payable in
equal installments in accordance with Bank’s normal payroll periods as in effect
from time to time.

 

1



--------------------------------------------------------------------------------

3.2. Bonus. For each year within the Term, Executive shall be entitled to an
annual Incentive Bonus equal to 75 basis points of Pre-Tax Profit (as defined
below) of Temecula Valley Bancorp Inc. (“Company”), paid by Bank, if the
following conditions are met: 1) Bank receives a satisfactory rating on its most
recent safety and soundness examination as determined by Bank’s Board of
Directors in its sole discretion; and 2) Bank’s loan portfolio is rated
satisfactory in its most recent safety and soundness examination as determined
by Bank’s Board of Directors in its sole discretion (collectively, the
“Conditions of Payment”). “Pre-Tax Profit” shall mean the net income of the
Company, after payment of all bonus payments to Bank employees and before the
payment of taxes. The Incentive Bonus shall be paid on or about March 15 of the
calendar year following the calendar year in which it was earned. For the period
from June 1, 2008 to December 31, 2008, subject to meeting the Conditions of
Payment, the Incentive Bonus amount shall be calculated as follows: .75% of
Pre-Tax Profit of the Company for 2008 divided by 12, and the result multiplied
by 6. For the period from January 1, 2008 to June 1, 2008, subject to meeting
the Conditions of Payment, Executive’s Bonus shall equal 2.5% of Pre-Tax Profits
of the real estate industries group for 2008 divided by 12, and the result
multiplied by 6.

3.3. Vacation. Executive shall be entitled to vacation leave in accordance with
Bank policy, as may be established, amended and implemented, from time to time,
in the sole discretion of Bank.

3.4. Equipment. Bank shall provide to Executive an automobile allowance equal to
at least $1,000 per month.

3.5. Group Medical and Other Benefits. Bank shall provide for Executive’s
participation in the medical and other benefit plans offered to other similarly
titled employees of Bank, as may be established, amended and implemented, from
time to time, in the sole discretion of Bank.

3.6. Sick Leave. Executive shall be entitled to sick leave in accordance with
Bank policy, as may be established, amended and implemented, from time to time,
in the sole discretion of Bank.

3.7. Club Membership and Dues. Bank shall pay monthly dues relative to a golf
membership in the name of Executive, not to exceed $500 per month, until the
termination of Executive’s employment for any reason or no reason.

3.8. Business Expenses. Executive shall be entitled to reimbursement by Bank for
any ordinary and necessary business expenses incurred by Executive in the
performance of Executive’s duties and in acting for Bank during the Term,
provided that an independent officer of Bank approves such expenses in
accordance with Bank policy. In accordance with Bank policy, Executive shall
furnish to Bank adequate records and other documentary evidence required by
federal and state statutes and regulations issued by the appropriate taxing
authorities for the substantiation of such payments as deductible business
expenses of Bank.

 

  4. TERMINATION

4.1. Termination With Cause. Except as otherwise provided herein, this Agreement
may be terminated by Bank, at Bank’s option with notice to Executive, upon the
occurrence of any of the following events:

(a) A material breach by Executive of any of the express terms or provisions of
this Agreement;

 

2



--------------------------------------------------------------------------------

(b) Executive is charged with illegal activity or pleads guilty to or nolo
contendere to, illegal activity;

(c) Executive has committed any illegal or dishonest act which would cause
termination of coverage under Bank’s Bankers Blanket Bond as to Executive or
termination of coverage as to Bank as a whole;

(d) Executive fails to perform or neglects Executive’s duties or commits an act
of malfeasance or misfeasance in connection therewith;

(e) Executive becomes permanently disabled, as determined in good faith by the
Board of Directors;

(f) Any regulatory agency having jurisdiction, requests Executive’s dismissal or
removal, issues a notice of suspension or removal, finally removes, or suspends
Executive from office;

(g) Any supervisory or regulatory authority having jurisdiction takes possession
of the property and business of Bank; or

(h) The death of the Executive.

4.2. Termination Without Cause. During the Term, subject to provisions
specifically intended to survive termination, this Agreement may be terminated
by either party without cause upon written notice to the other.

4.3. Compensation Upon Termination. If Executive’s employment is terminated by
Bank pursuant to Section 4.1 above, or by Executive pursuant to Section 4.2,
Executive shall then only be entitled to receive that portion of his Base Salary
due through the effective date of such termination. If Executive’s employment is
terminated by Bank pursuant to Section 4.2, subject to any limitations on
payments under applicable federal or state law, Executive shall be entitled to
the same amount as if the termination had been pursuant to Section 4.1, plus
twelve (12) months of Executive’s Base Salary (as in effect immediately prior to
termination) payable in equal installments over the next twelve (12) months in
accordance with Bank’s normal payroll practices.

 

  5. GENERAL PROVISIONS

5.1. Ownership of Books and Records; Confidentiality.

(a) All records or copies thereof of the accounts of customers, and any other
records and books relating in any manner whatsoever to Bank customers, and all
other files, books and records and other materials owned by Bank or used by it
in connection with the conduct of its business, whether prepared by Executive or
otherwise coming into his possession, shall be the exclusive property of Bank
regardless of who actually prepared the original material, book or record. All
such books and records and other materials, together with all copies thereof,
shall be immediately returned to Bank by Executive on any termination of his
employment; and

(b) During the Term, Executive will have access to and become acquainted with
what Executive and Bank acknowledge are trade secrets, to wit, knowledge or data
concerning Bank, including its operations and business, and the identity of Bank
customers, including

 

3



--------------------------------------------------------------------------------

knowledge of their financial condition, their financial needs, as well as their
methods of doing business. Executive shall not disclose any of the aforesaid
trade secrets, directly or indirectly, or use them in any way, either during the
Term or thereafter, except as required in the course of Executive’s employment
with Bank. Executive shall not solicit any employee or Bank customer to become
an employee or customer of another institution until one (1) year following the
termination of Executive’s employment hereunder.

5.2. Assignment and Modification. This Agreement, and the rights and duties
hereunder, may not be assigned by Executive. This Agreement may only be modified
by the written agreement of Bank and Executive.

5.3. Notices. All notices required or permitted hereunder shall be in writing
and shall be delivered in person, sent by courier, by facsimile or certified or
registered mail, return receipt requested, postage prepaid as follows:

 

To Bank:

   Temecula Valley Bank    27710 Jefferson Drive, Suite A100    Temecula,
California 92590    Attn: Frank Basirico, Jr.,              Chief Executive
Officer    Facsimile: (951) 346-5560

To Executive:

   James W. Andrews    (as provided by Executive to Bank, from time to time)

With a copy to:

   Stephanie E. Allen, Esq.    McAndrews, Allen & Matson    1100 South Coast
Highway, Suite 308    Laguna Beach, CA 92651    Facsimile: (949) 497-0291

or to such other party or address as either of the parties may designate in a
written notice served upon the other party in the manner provided herein. All
notices required or permitted hereunder shall be deemed duly given and received
on the date received if delivered in person, by courier or by facsimile, or on
the third day next succeeding the date of mailing if sent by certified or
registered mail, postage prepaid.

5.4. Successors. This Agreement shall be binding upon, and shall inure to the
benefit of, the successors and assigns of the parties.

5.5. Entire Agreement. This Agreement constitutes the entire agreement between
the parties, and all prior negotiations, representations, or agreements between
the parties, whether oral or written, are merged into this Agreement. This
Agreement may only be modified by an agreement in writing executed by both of
the parties hereto.

5.6. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of California.

5.7. Executed Counterparts. This Agreement may be executed in one or more
counterparts, all of which together shall constitute a single agreement and each
of which shall be an original for all purposes.

 

4



--------------------------------------------------------------------------------

5.8. Section Headings. The various section headings are inserted for convenience
of reference only and shall not affect the meaning or interpretation of this
Agreement or any section hereof.

5.9. Calendar Days/Close of Business. Unless the context so requires or the text
otherwise specifies, all periods terminating on a given day, period of days or
date shall terminate on the close of business on that day or date and references
to “days” shall refer to calendar days.

5.10. Severability. In the event that any of the provisions, or portions
thereof, of this Agreement are held to be unenforceable or invalid by any court
of competent jurisdiction, the validity and enforceability of the remaining
provisions or portions hereof, shall not be affected thereby.

5.11. Attorneys’ Fees. In the event that any party shall bring an action or
arbitration in connection with the performance, breach or interpretation hereof,
then the prevailing party in such action as determined by the court or other
body having jurisdiction shall be entitled to recover from the losing party in
such action, as determined by the court or other body having jurisdiction, all
reasonable costs and expenses of litigation or arbitration, including reasonable
attorneys’ fees, court costs, costs of investigation and other costs reasonably
related to such proceeding, in such amounts as may be determined in the
discretion of the court or other body having jurisdiction.

5.12. Rules of Construction. The parties hereby agree that the normal rule of
construction, which requires the court to resolve any ambiguities against the
drafting party, shall not apply in interpreting this Agreement. This Agreement
has been reviewed by each party and counsel for each party (or such opportunity
has been provided and declined) and shall be construed and interpreted according
to the ordinary meaning of the words used so as to fairly accomplish the
purposes and intentions of all parties hereto. Each provision of this Agreement
shall be interpreted in a manner to be effective and valid under applicable law,
but if any provision shall be prohibited or ruled invalid under applicable law,
the validity, legality and enforceability of the remaining provisions shall not,
except as otherwise required by law, be affected or impaired as a result of such
prohibition or ruling.

5.13. Restrictions on Timing of Distributions. Notwithstanding any provision of
this Agreement to the contrary, distributions to Executive may not commence
earlier than six (6) months after the date of a Separation from Service (as
defined below) (or, if earlier, the date of death of Executive) if, pursuant to
Internal Revenue Code Section 409A, as may be amended from time to time,
Executive is considered a “specified employee” (under Internal Revenue Code
Section 416(i)) of Bank if any stock of Bank or Company is publicly traded on an
established securities market, or otherwise. In the event a distribution is
delayed pursuant to this Section, the originally scheduled distribution shall be
delayed for six months, and shall commence instead on the first day of the
seventh month following Separation from Service. If payments are scheduled to be
made in installments, the first six months of installment payments shall be
delayed, aggregated and paid instead on the first day of the seventh month,
after which all installment payments shall be made on their regular schedule. If
payment is scheduled to be made in a lump sum, the lump sum payment shall be
delayed for six months and instead be made on the first day of the seventh
month. “Separation from Service” shall mean that Executive has experienced a
termination of employment from Bank which will be deemed to have occurred where
the facts and circumstances indicate that Executive and Bank reasonably
anticipated that Executive would permanently reduce his level of bona fide
service to Bank to a level not to exceed 25% of the average level of bona fide
services provided to Bank in the immediately preceding 12 months.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the date first above
written.

 

Bank:

    TEMECULA VALLEY BANK       By:   /s/ FRANK BASIRICO         Frank Basirico  
      Chief Executive Officer

Executive:

    /s/ JAMES W. ANDREWS       James W. Andrews

 

6